Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-2, 4-11 and 13-17 are pending and claims 1, 4-11 and 13-17 are examined on merits in this office action. See the office action of 6/17/2020 for the withdrawal of claim 2 from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gygi et al (WO 2004/108948, hereinafter “Gygi”) in view of Delom et al (proteomic Science 2006) and Curran et al (Nature Communication 2014).

a)	providing two or more liquid samples of a mammal comprising the recombinant protein of interest (see pages 9, 19);
b)	immobilizing the recombinant protein of interest of each of said samples on a separate solid support coupled to an affinity ligand specific for the recombinant protein of interest in the samples (pages 27, and 29),
c)	eluting the recombinant protein of interest or a fragment thereof of each of said samples from the solid support into separate eluates(see page 27, lines 8-20; page 32, lines 10-12); and
d)	analyzing (page 32) the protein variants of step c) of each of said samples separately using an analytical separating method and comparing said two or more samples (pages 32 and 33) using an internal standard binding to the same affinity ligand (see page 7, lines 1-12; page 9, lines 15-17; and page 10).
The method of claim 1 of the instant application differs from Gygi in that in the instant claim, the internal standard is added to each of said samples prior to step b and the internal standard is analyzed together with the recombinant protein of interest of step d) and in that the protein variants in the instant claim are due to deamination, oxidation, N-terminal heterogeneity, C-terminal heterogeneity, isomerization, glycation or disulfide isoform. The problem to be solved may therefore be considered how to provide a further method of analyzing protein variants of a target protein (for 
Delom teaches analysis of phosphoprotein (Title). Delom teaches enrichment of protein/peptide mixture by binding to chromatographic support and eluting the bound protein/peptides for subsequent analysis (page 4, 2nd col., last paragraph to page 5, and Fig 1). Delom teaches running the sample with an internal standard for absolute quantitation of phosphorylation label (page 4).
Curran teaches absolute quantitation of peptides and posttranslational modification (Title) with internal standards (Abstract).  Curran teaches generation of synthetic phosphorylated peptides for using as internal standard and added the phosphorylated peptides to protein of interest (endogenous proteins) before enrichment/purification or immobilizing) and co-eluted afterwards for analysis (page 2 and Fig 2).
Therefore, given the fact that analysis of phosphoprotein variants by first enriching by immobilization to solid phase and eluting the immobilized proteins are disclosed by Gygi, Delom and Curran and given the fact that absolute quantification can be achieved by utilizing internal standards (Gygi, Delom and Curran) wherein the internal standard are added to the sample before immobilization is common and known in the art (Curran), it would be obvious to one of ordinary skilled in the art to easily envisage utilizing internal standard and adding the internal standard to the sample before enrichment by immobilization with the expectation of absolute determination of phosphoprotein variants with a reasonable expectation of success because both Delom and Curran teach absolute quantification of phosphoprotein by utilizing internal 
 Gygi teaches phosphorylation patterns in sample from cell lysates and from biological fluids but however, Gygi does not disclose analyzing other types of protein variants such as deamidation, oxidation, N-terminal heterogeneity or C-terminal heterogeneity utilizing the process. However, as described above, since the basic concept of analysis of recombinant protein variants (here in this case phosphorylated variants) by immobilizing recombinant protein variants together with internal standard onto solid supports utilizing surface immobilized affinity ligand specific for the recombinant protein of interest is obvious in view of Gygi, Delom and Curran, analysis of other types of protein variants such as glycosylation variants, deamination variants, variants in N-terminal and C-terminal variants would also be obvious using the similar approach once affinity ligand specific for the recombinant protein of interest in obtained or known. Since the term “pharmacokinetic parameters” has not been clearly described or defined in the specification and the claim does not define pharmacokinetic parameters, the determination of phosphorylation patterns disclosed by Gygi and analysis of different recombinant protein variants as obvious from the combination of the references, would provide pharmacokinetic parameters of a recombinant protein variant. Moreover, as described in the specification (see withdrawn claim 2), analyzing pharmacokinetic parameter requires only analyzing the protein variants of step c) of each sample separately using an analytical separating method and comparing the two of more samples, which is also described by Gygi. 
In regards to claims 7-9 and 17, Gygi does not mention comparing variants of antibody, but however, Gygi in view of Delom and Curran, as described above teaches various recombinant variants in sample from cell lysates and from biological fluids and thus analysis of various proteins, as for example, analysis of different variants of antibodies in serum or recombinant antibodies produced in hybridoma cells or bacteriophase would be obvious variations to one of ordinary skilled in the art absent showing of unexpected advantages.
In regards to claims 11 and 15, Gygi teaches that the sample is biological specimen, which can be biological fluid (page 21, last paragraph, page 25, 2nd para).
In regards to claim 16, Gygi teaches determining number of phohosphates present and determining the level of phosphorylated polypeptides (paragraph [0016] and thus determination of Cmax is obvious to one of ordinary skilled in the art and further since the basic concept is provided by Gygi, various calculations for determination process would be obvious to one of ordinary skilled in the art.
Response to argument
Applicant's arguments and amendments filed 10/11/2021 have been fully considered but are not persuasive to overcome the rejection under 35 USC 103.

The above arguments have fully been considered but are not found persuasive because the claimed method does not provide any positive step(s) of that provides determination of any particular pharmacokinetic parameters of a recombinant protein. The claimed method only described in step d) of analyzing the protein variants of step c) (i.e. eluted recombinant protein) of each of the sample separately using an analytical separating method and comparing the two or more samples and there in nothing in the steps that provide any positive step of determining a pharmacokinetic parameter utilizing a particular process steps. The recitation “wherein one or more pharmacokinetic parameters of at least one specific protein variant of the recombinant protein of interest are determined”, does not provide any positive step of determination of any particular property of a recombinant protein of interest and the “wherein” clause is considered as only referring to the previous steps (as for example, step d)) of the process and merely states the intended result of the step d). Applicant is kindly In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Moreover, since the term “pharmacokinetic parameters” has not been clearly described or defined in the specification and the claim does not define pharmacokinetic parameters, the determination of phosphorylation patterns disclosed by Gygi and analysis of different recombinant protein variants as obvious from the combination of the references, would provide pharmacokinetic parameters of a recombinant protein variant. Further, as described in the specification (see withdrawn claim 2), analyzing pharmacokinetic parameter requires only analyzing the protein variants of step c) of each sample separately using an analytical separating method and comparing the two of more samples, which is also described by Gygi.

Conclusion
Applicants’ amendment necessitated modifying the rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641